Citation Nr: 1118691	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for leukocytosis.

2.  Entitlement to service connection for a sleep disorder, claimed as night sweats.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1978 to July 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for night sweats/sleep disturbances, leukocytosis, chronic indigestion, and pain in the rib cage area.  In December 2007, the Veteran filed a notice of disagreement as to those four issues.  In March 2009, the Veteran filed a substantive appeal to only the denials of service connection for night sweats/sleep disturbances and leukocytosis.  Thus, as the Veteran did not perfect her appeal as to the issues of service connection for chronic indigestion and pain in the rib cage area, those matters are not in appellate status.  38 C.F.R. § 20.202 (2010).  Inasmuch as the RO has not taken any action to indicate to the Veteran that the issues of service connection for chronic indigestion and pain in the rib cage area remain on appeal and took steps to close those appeals by not certifying them to the Board, the requirement that there be a substantive appeal is not waived.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

The issues of increased rating for service-connected Stein-Leventhal syndrome and service connection for high blood pressure, a blood sugar disorder, blurred vision, headaches, and dizziness, all claimed secondary to service-connected Stein-Leventhal syndrome, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the Veteran has a current disability manifested by or related to chronic leukocytosis.
2.  The competent evidence fails to demonstrate that the Veteran has a current disability manifested by or related to night sweats.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by chronic leukocytosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a disability manifested by night sweats have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). There must be a current disability for service connection to be established.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). The term disability refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 Vet. App. 439 (1995).  Not every medical condition is a disability within the meaning of the laws and regulations governing the payment of compensation.

Leukocytosis

The Veteran is seeking service connection for a disability manifested by leukocytosis.

Service medical records show that leukocytosis of unknown etiology was found in February 1984 during a routine medical examination.  The Veteran was asymptomatic.  She subsequently underwent a bone marrow biopsy, which showed a benign leukamoid reaction, and two cervical node biopsies, which showed benign reactive lymph nodes.  In January 1989, a hematologist concluded that the Veteran had idiopathic neutrophilia that was more than adequately worked up in the past.  The doctor determined that it was a benign condition and that no further workup was indicated.  Service examinations in November 1988 and July 1989 did not reveal any abnormalities associated with leukocytosis and the Veteran reported that she was in good health. 

Post-service VA medical records also show diagnoses of chronic stable leukocytosis and neutrophilia of unknown etiology.  In February 2009 the Veteran attended a VA hematology and oncology consultation, at which time chronic neutrophilia was assessed.  The VA physician noted the most likely cause to be chronic smoking.  The physician noted that there was no evidence of a primary etiology, particularly as the bone marrow biopsy in service ruled out underlying primary causes when the condition first presented itself.  However, the most likely secondary cause of the chronic neutrophilia was smoking, noted to be a well-recognized etiology.  The physician also noted that sometimes polycystic ovaries can cause mild chronic neutrophilia.  The physician recommended that the Veteran stop smoking and indicated that, if she did, her white blood cell numbers might improve over time.

The Veteran was afforded a VA hemic disorders examination in May 2009.  The examiner diagnosed chronic neutrophilic leukocytosis with no significant effects on occupation and no effects on daily activities.  The examiner could not opine without resorting to speculation as to whether the Veteran's condition was secondary to her service-connected Stein-Leventhal syndrome, but opined that it was much more likely that the Veteran's smoking history could be a cause.  However, as no definite etiology had ever been determined, the examiner could not provide an opinion.  The examiner opined that the Veteran should be service connected for leukocytosis based on the fact that the condition was shown during active service.

Notwithstanding the findings of leukocytosis and the May 2009 VA nexus opinion, the Board finds that service connection for leukocytosis, also known as neutrophilia, is not warranted here because that finding are not recognized as a disability for VA benefits purposes.  Leukocytosis is defined as an increase in the number of leukocytes, or white blood cells, in the blood.  Dorland's Medical Illustrated Dictionary, 1043 (31st ed. 2007).  Leukocytosis is not a disability in and of itself, but rather a laboratory finding, akin to a finding of elevated cholesterol.  As such, the Board finds that leukocytosis is not a disability within the meaning of the law granting compensation benefits.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term disability as used for VA purposes refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).  Absent proof of a current disability, there can be no valid claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board acknowledges that chronic leukocytosis is present.  However, despite such a finding, the record does not contain competent evidence of disability manifested by or related to leukocytosis.  There is no competent medical evidence of any symptoms, clinical findings, disease, or disability associated with the Veteran's leukocytosis.  In the absence of proof of a current disability from leukocytosis, the Board finds that service connection for leukocytosis is not warranted on either a direct basis or as secondary to service-connected Stein-Leventhal syndrome. 

In sum, leukocytosis is merely a laboratory finding, and not a disability for which VA compensation benefits may be awarded.  No disability manifested by leukocytosis has been diagnosed.  Consequently, service connection for leukocytosis is not warranted.  The Board finds that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Night Sweats

The Veteran contends that she is entitled to service connection for a sleep disorder manifested by night sweats.

Service medical records are positive for complaints of night sweats.  In August 1984, the Veteran denied night sweats.  In May 1986, the Veteran reported a one-year history of periodic drenching night sweats.  However, since moving from Florida to Maine six months prior, she had only experienced four to five episodes.  No diagnosis was made related to night sweats.  During treatment for an unrelated condition in August 1987, the Veteran reported that she had always had night sweats and that she drenched her clothes and hair unless the bedroom was cold.  She also reported that the night sweats were relieved by sleeping in a cold bedroom.  No disability associated with night sweats was diagnosed.  In August 1988, the Veteran reported a history of night sweats for years.  It was noted that a purified protein derivative test had been ordered but that no results were in the chart.  No diagnosis was made related to night sweats.  Service examinations in November 1988 and July 1989 were negative for complaints related to trouble sleeping or night sweats.

Post-service VA and private medical records are negative for complaints, findings, or diagnoses related to a sleep disorder or night sweats.  Although during August 2009 VA treatment the Veteran reported sweating the night before, that symptom was reported in conjunction with several other symptoms attributed to acute illness.

Based on the foregoing, the Board finds that the evidence preponderates against a finding of service connection for a sleep disorder manifested by night sweats.  The threshold requirement for a grant of service connection is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran's limited subjective complaints of night sweats have not been related to a clinically diagnosed disorder. Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board recognizes the Veteran's assertions that she has suffered from sleep disturbances manifested by night sweats since service.  The Board acknowledges that the Veteran is competent to give evidence about night sweats and sleep disturbances that she has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Here, notwithstanding the Veteran's assertions that she has suffered from night sweats since active service and the in-service reports of night sweats, the record does not contain any evidence of in-service clinical findings or diagnoses related to a sleep disorder or underlying pathology for the night sweats.  The Board also notes that the Veteran stated in service that she had always had night sweats, and that they were resolved by sleeping in a cold bedroom.  There is no post-service evidence of complaints or treatment related to night sweats or any sleep disorder.  In view of the lengthy period without complaints, diagnoses, or treatment related to night sweats or a sleep disorder, the evidence does not support a finding of a continuity of symptomatology, which further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the competent evidence of record does not show that the Veteran has a current disability of any sleep disturbance manifested by night sweats.  For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder manifested by night sweats, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007; a rating decision in July 2007; and a statement of the case in January 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the claim for service connection for leukocytosis.  Although the Veteran was not afforded a VA examination with respect to her claimed night sweats, the Board notes that the current record contains no competent diagnosis of a disability manifested by or related to the Veteran's report of night sweats or sleep disturbances.  Thus, the Veteran has not presented the evidence necessary to trigger VA's duty to assist her by providing an examination.  VA is therefore not required to provide her with a VA examination in conjunction with that claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for leukocytosis, to include as secondary to Stein-Leventhal syndrome, is denied.

Service connection for a sleep disorder manifested by night sweats is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


